

VIRTU FINANCIAL, INC.
2015 MANAGEMENT INCENTIVE PLAN EMPLOYEE
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the 'Agreement"), is entered into as
of August 24, 2015 (the "Date of Grant"), by and between Virtu Financial, Inc.,
a Delaware corporation (the "Company"), and Stephen Cavoli (the "Participant').
WHEREAS, the Company has adopted the Virtu Financial, Inc. 2015 Management
Incentive Plan (the "Plan"), pursuant to which Restricted Stock Units ("RSUs")
may be granted; and
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to grant the RSUs provided
for herein to the Participant subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.
Grant of Restricted Stock Units.



(a)    Grant. The Company hereby grants to the Participant a total of93,765
RSUs, on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. The RSUs shall vest in accordance with Section 2. The RSUs
shall be credited to a separate book-entry account maintained for the
Participant on the books of the Company.


(b)    Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.


2.
Vesting; Settlement.



(a)    Except as may otherwise be provided herein, subject to the Participant's
continued employment or service with the Company or an Affiliate, the RSUs shall
vest in equal installments on each of the first four (4) anniversaries of the
Date of Grant (each such date, a "Vesting Date"). Upon each Vesting Date, such
portion of the RSUs that vest on such date shall no longer be subject to the
transfer restrictions pursuant to Section 9(a) hereof or cancellation pursuant
to Section 4 hereof. Any fractional RSUs resulting from the application of the
vesting schedule shall be aggregated and the RSUs resulting from such
aggregation shall vest on the final Vesting Date.


(b)    Vested RSUs shall be settled within ten (10) days following the Vesting
Date for such RSUs in shares of Class A Common Stock, or cash, as determined by
the Committee in its sole discretion.






--------------------------------------------------------------------------------





3.Dividend Equivalents. In the event of any issuance of a cash dividend on the
shares of Class A Common Stock (a "Dividend"), the Participant shall be
credited, as of the payment date for such Dividend, with an additional number
ofRSUs (each, an "Additional RSU") equal to the quotient obtained by dividing
(a) the product of (i) the number of RSUs granted pursuant to this Agreement and
outstanding as of the record date for such Dividend multiplied by (ii) the
amount of the Dividend per share, divided by
(b) the Fair Market Value per share on the payment date for such Dividend, such
quotient to be rounded to the nearest hundredth. Once credited, each Additional
RSU shall be treated as an RSU granted hereunder and shall be subject to all
terms and conditions set forth in this Agreement and the Plan.


4.
Termination of Employment or Service.



If the Participant's employment or service with the Company and its Affiliates
terminates for any reason, all unvested RSUs shall be cancelled immediately and
the Participant shall not be entitled to receive any payments with respect
thereto.


5.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Class A Common Stock underlying the RSUs
unless, until and to the extent that (i) the Company shall have issued and
delivered to the Participant the shares of Class A Common Stock underlying the
RSUs and (ii) the Participant's name shall have been entered as a stockholder of
record with respect to such shares of Class A Common Stock on the books of the
Company. The Company shall cause the actions described in clauses (i) and (ii)
of the preceding sentence to occur promptly following settlement as contemplated
by this Agreement, subject to compliance with applicable laws.


6.
Compliance with Legal Requirements.



(a)    Generally. The granting and settlement of the RSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all applicable provisions of U.S. federal and state securities
law and non-U.S. securities law in exercising his rights under this Agreement.


(b)    Taxes and Withholding. Vesting and settlement of the RSUs shall be
subject to the Participant satisfying any applicable U.S. federal, state and
local tax withholding obligations and non­
U.S. tax withholding obligations. The Company shall have the right and is hereby
authorized to withhold from any amounts payable to the Participant in connection
with the RSUs or otherwise the amount of any required withholding taxes in
respect of the RSUs, their settlement or any payment or transfer of the RSUs and
to take any such other action as the Committee or the Company deem necessary to
satisfy all obligations for the payment of such withholding taxes. In its sole
discretion, the Company may permit the Participant to satisfy, in whole or in
part, the tax obligations by withholding shares of Class A Common Stock that
would otherwise be deliverable to the Participant upon settlement of the RSUs
with a Fair Market Value equal to such withholding liability.


7.Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the RSU award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by or
providing services to the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, or violates a
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate, including for the avoidance of
doubt Exhi bit A to this Agreement, as determined by the Committee. In


2

--------------------------------------------------------------------------------





such event, the Participant will forfeit any compensation, gain or other value
realized thereafter on the vesting or settlement of the RSUs, the sale or other
transfer of the RSUs, or the sale of shares of Class A Common Stock acquired in
respect of the RSUs, and must promptly repay such amounts to the Company. If the
Participant receives any amount in excess of what the Participant should have
received under the terms of the RSUs for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. To the extent required by applicable law and/or the rules and
regulations of NASDAQ or any other securities exchange or inter-dealer quotation
system on which the Class A Common Stock is listed or quoted, or if so required
pursuant to a written policy adopted by the Company, the RSUs shall be subject
(including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).


8.
Restrictive Covenants.



(a)    The Participant shall be subject to the confidentiality and restrictive
covenants set forth on Exhibit A attached hereto.


(b)    In the event that the Participant violates any of the restrictive
covenants referred to in this Section 8, in addition to any other remedy which
may be available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs. The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant's
breach of such restrictive covenants.


9.
Miscellaneous.



(a)    Transferability. The RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a "Transfer") by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. Any attempted Transfer of the RSUs contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the RSUs, shall be null and void and without effect.


(b)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as
a waiver of any right to damages. No waiver by any party of any breach of this
Agreement shall be held to constitute a waiver of any other breach or a waiver
of the continuation of the same breach.


(c)
Section 409A. The RSUs are intended to be exempt from, or compliant with,

Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant's consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 9(c) does not create an
obligation on the part of the Company to modify the Plan or this


3

--------------------------------------------------------------------------------





Agreement and does not guarantee that the RSUs will not be subject to interest
and penalties under Section 409A.


(d)    General Assets. All amounts credited in respect of the RSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company. The Participant's interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.


(e)    Notices. Any notices provided for in this Agreement or the Plan shall be
in writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, ifto the Participant, at the Participant's address indicated by the
Company's records, or ifto the Company, to the attention of the General Counsel
at the Company's principal executive office.


(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g)    No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.


(h)    Fractional Shares. In lieu of issuing a fraction of a share of Class A
Common Stock resulting from adjustment of the RSUs pursuant to Section 12 of the
Plan or otherwise, the Company shall be entitled to pay to the Participant an
amount in cash equal to the Fair Market Value of such fractional share.


(i)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.


(i)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(k)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 or 14 of the Plan.


(I)    Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of laws thereof, or principles of conflicts of laws
of any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(i)    Dispute Resolution; Consent to Jurisdiction. All disputes between or
among any Persons arising out of or in any way connected with the Plan, this
Agreement or the RSUs shall


4

--------------------------------------------------------------------------------





be solely and finally settled by the Committee, acting in good faith, the
determination of which shall be final. Any matters not covered by the preceding
sentence shall be solely and finally settled in accordance with the Plan, and
the Participant and the Company consent to the personal jurisdiction of the
United States Federal and state courts sitting in Wilmington, Delaware as the
exclusive jurisdiction with respect to matters arising out of or related to the
enforcement of the Committee's determinations and resolution of matters, if any,
related to the Plan or this Agreement not required to be resolved by the
Committee. Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.


(ii)    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and
(B) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.


(m)Headings; Gender. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. Masculine
pronouns and other words of masculine gender shall refer to both men and
women as appropriate.


(n)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdt)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(o)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days' notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).


(p)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.






[Remainder of page intentionally blank]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.


VIRTU FINANCIAL, INC.
virtu109signatures.jpg [virtu109signatures.jpg]


6

--------------------------------------------------------------------------------







Exhibit A




I.
Confidentiality.



a.
The Participant shall, and shall direct his or her Affiliates and their
respective directors, officers, members, stockholders, partners, employees,
attorneys, accountants, consultants, trustees and other advisors (the
"Participant Parties") who have access to Confidential Information to keep
confidential and not disclose any Confidential Information to any Person, other
than a Participant Party who agrees to keep such Confidential Information
confidential in accordance with this Section lofthis Exhibit A, without the
express consent of the Company, unless:



i.
such disclosure shall be required by applicable law;



ii.
such disclosure is reasonably required in connection with any tax audit
involving the Company or its Affiliates;



iii.
such disclosure is reasonably required in connection with any litigation against
or involving the Company; or



iv.
such disclosure is reasonably required in connection with any proposed Transfer
of all or any part of the Participant's RSUs; provided that with respect to any
such use of any Confidential Information referred to in this clause (iv),
advance notice must be given to the Company so that it may require any proposed
transferee to enter into a confidentiality agreement with terms substantially
similar to the terms of this Section 1 of this Exhibit A (excluding this clause
(iv)) prior to the disclosure of such Confidential Information.



b.
In the event that the Participant or any Participant Party is required to
disclose any of the Confidential Information, the Participant shall use
reasonable efforts to provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement, and the Participant shall use
reasonable efforts to cooperate with the Company in any effort the Company
undertakes to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this Section 1 of Exhibit A, the Participant
and the Participant Parties shall furnish only that portion of the Confidential
Information that is legally required and shall exercise all reasonable efforts
to obtain reasonably reliable assurance that the Confidential Information shall
be accorded confidential treatment.



c.
Notwithstanding anything in this Agreement to the contrary, the Participant may
disclose to any subsequent employer the restrictions to which the Participant is
subject to pursuant to this Agreement.



2.
Non-Compete: Non-Solicit; Non-Disparagement. During the Restrictive Covenant
Period, the Participant:



a.
shall not directly or indirectly engage in any Competitive Activity;











A-1




7

--------------------------------------------------------------------------------





b.
shall not directly or indirectly solicit, or assist any other Person to solicit,
as an employee or consultant, any employee, former employee or member of the
Company, Virtu Financial LLC or any of their respective Affiliates (the "Company
Parties");



c.
shall not, and shall cause his or her controlled Affiliates not to, hire, or
assist any other Person to hire, as an employee or consultant, any employee,
former employee, member or retired member of the Company Parties; and



d.
shall not take, and shall take reasonable steps to cause his or her Affiliates
not to take, any action or make any public statement, whether or not in writing,
that disparages or denigrates the Company Parties or their respective directors,
officers, employees, members, representatives and agents; provided, however,
that nothing in this Section 2(d) of this Exhibit A shall prevent the
Participant from (i) testifying truthfully in any legal or administrative
proceeding if such testimony is compelled or requested or (ii) complying with
applicable legal requirements.



3.
Enforcement of Covenants. The Participant agrees that (i) the agreements and
covenants contained in Section 2 of this Exhibit A are reasonable in scope and
duration and necessary to protect and preserve the Company Parties' legitimate
business interests and to prevent any unfair advantage conferred on the
Participant taking into account, and in specific consideration of, the
undertakings and obligations of the parties under the Agreement, (ii) but for
the Participant's agreement to be bound by the agreements and covenants
contained under Section 2 of this Exhibit A, the Company Parties would not have
entered into or consummated those transactions contemplated by the Agreement,
and (iii) irreparable harm would result to the Company Parties as a result of a
violation or breach (or potential violation or breach) by the Participant (or
his or her Affiliates) of Section 2 of this Exhibit A and the Company Parties
shall have the right to specifically enforce the provisions of Section 2 of this
Exhibit A in any federal court located in the State of Delaware or any Delaware
state court, in addition to any other remedy to which they are entitled at law
or in equity. If a final judgment of a court of competent jurisdiction or other
Governmental Authority determines that any term, provision, covenant or
restriction contained in Section 2 of this Exhibit A is invalid or
unenforceable, then the parties hereto agree that the court of competent
jurisdiction or other Governmental Authority will have the power to modify
Section 2 of this Exhibit A (including by reducing the scope, duration or
geographic area of the term or provision, deleting specific words or phrases or
replacing any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision) so as to effect the
original intention of the invalid or unenforceable term or provision. To the
fullest extent permitted by law, in the event that any proceeding is brought
under or in connection with Section 2 of this Exhibit A, the prevailing party in
such proceeding (whether at final or on appeal) shall be entitled to recover
from the other party all costs, expenses, and reasonable attorneys' fees
incident to any such proceeding. The term "prevailing party" as used herein
means the party in whose favor the final judgment or award is entered in any
such proceeding.



4.
Certain Definitions



a.
"Algorithmic Liquidity Trading" means trading Financial Assets through the use
of an electronically automated trading system that generates order sets (which,
for purposes of clarity, can consist of a single order) with the intention of
(i) creating profit by providing two-sided liquidity to the market, (ii) making
a profit margin consistent with the business of making the bid­ offer spread or
less per unit of the Financial Asset(s) being traded (including by providing
either one-sided or two sided liquidity to the market), or (iii) creating
Simultaneous order sets that are generated with the intention of locking in an
Arbitrage profit. For the avoidance of doubt, "Algorithmic Liquidity Trading"
does not include trading in which an Order or Orders are



2

--------------------------------------------------------------------------------





manually generated and submitted for execution by a natural person (including,
without limitation, Stop Orders, Limit Orders, Volume-Weighted Average Price
Orders and other common Order types that may involve multiple instructions to a
third party and which may involve such third party employing an algorithm in
executing the Order provided the algorithm executes only on one side of the
market as a "buy" or "sell" Order, and including a portfolio­ rebalancing Order
(which for the avoidance of doubt may involve both a "buy" and a "sell"
component within a single Order)).


b.
"Arbitrage" means arbitrage consistent with the practice of high frequency
trading.



c.
"Competitive Activity" means (i) serving as a director, officer, employee,
trader, manager, consultant, agent or advisor of, or otherwise directly or
through an Affiliate providing services to a Competitive Enterprise; (ii)
designing or developing any Competitive Technology; (iii) directly or through an
Affiliate (A) engaging in Strategy Competition or (B) retaining or otherwise
engaging any other Person to undertake any of the actions described in clauses
(i), (ii), (iii)(A) or

(iv) of this definition; (iv) serving as a director, officer, employee, trader,
manager, consultant, agent or advisor of, or otherwise directly or through an
Affiliate providing services to any business, financial institution, investment
bank or other business enterprise (in any form, including without limitation as
a corporation, partnership, limited liability company or other Person) that is,
or whose Affiliate is, engaged in Strategy Competition, in each case except in a
capacity that does not involve or require the Participant to engage in any
activities described in clauses (i), (ii) or (iii) of this definition above or
have any direct management oversight of or involvement in Strategy Competition;
(v) acquiring directly or through an Affiliate in the aggregate directly or
beneficially, whether as a shareholder, partner, member or otherwise, any equity
(including stock options or warrants, whether or not exercisable), voting or
profit participation interests (collectively, "Ownership Interests") in a
Competitive Enterprise, or any derivative where the reference asset is an
Ownership Interest in a Competitive Enterprise, other than a passive investment
of not more than, as calculated at the time of acquisition (but after giving
effect to any transaction or transactions to occur in connection with such
acquisition), 1% (measured by voting power or value, whichever is greater) of
the fully diluted Ownership Interests of a Competitive Enterprise (for the
avoidance of doubt, such percentage interest shall be calculated based on the
Participant's percentage of direct and indirect ownership of the Competitive
Enterprise and not any intermediary, such as a holding company or partnership)
(it being understood that this clause (v) shall not apply to prohibit the
holding of an Ownership Interest if, at the time of acquisition of such
Ownership Interest, the Person in which such direct or indirect Ownership
Interest is acquired is not a Competitive Enterprise and the Participant is not
aware at the time of such acquisition, after reasonable inquiry, that such
Person has any plans to become a Competitive Enterprise); or (vi) directly or
through an Affiliate owning any Ownership Interests in any Person listed in
Schedule I of this Exhibit A (or any parent company or entity of a Person listed
in Schedule l of this Exhibit A or any successors thereto, other than a parent
company or entity that is not a Competitive Enterprise) (a "Restricted
Investment"), or any derivative where the reference asset is an Ownership
Interest in a Restricted Investment, except to the extent such Ownership
Interests or derivatives are held through an index fund, an exchange traded
fund, a mutual fund, hedge fund, or other form of collective investment or fund,
or through a managed account, in each case, where a third party that is not
affiliated with the Participant exercises sole investment discretion in respect
of such fund or account and such third party has not disclosed at the time the
Participant makes his or her investment that it holds or intends to hold any
Ownership Interests in a Restricted Investment.


d.
"Competitive Enterprise" means any Person or business enterprise (in any form,
including without limitation as a corporation, partnership, limited liability
company or other Person), or





3

--------------------------------------------------------------------------------





subsidiary, division, unit, group or portion thereof, whose primary business is
(A) engaging in Strategy Competition; or (B) engaging in any other business in
which the Company Parties engage in a material way, or have concrete plans to
engage in a material way as of the Relevant Date, in each case as reasonably
determined by the Company. For the sake of clarity, in the case of a subsidiary,
division, unit, group or portion whose primary business is described above:
(1)    the larger business enterprise or Person owning such subsidiary,
division, unit, group or portion shall not be deemed to be a Competitive
Enterprise unless the primary business of such larger business enterprise or
Person is engaged in Strategy Competition and (2) the subsidiary, division,
unit, group or portion whose primary business is engaging in Strategy
Competition shall be deemed a Competitive Enterprise.


e.
"Competitive Technology" means any system, program, hardware or software
(including any network architecture, system architecture, messaging
architecture, trade processing and clearing systems and architecture, database
architecture and storage of market and trading data for purposes of statistical
analysis, network infrastructure, market data processing and messaging types
that support such market data processing, order processing or any other software
or hardware): (i) only if developed for one or more financial institution(s) or
designed primarily for use by, or sale or license to, one or more financial
institutions, is (A) used (or will be used in the future in its current or any
enhanced or modified form) in Strategy Competition to evaluate, route or execute
orders or trades in any Financial Asset or (B) used (or will be used in the
future in its current or any enhanced or modified form) in Strategy Competition
for the efficient processing and dissemination of market data or messaging for
Financial Assets, or (ii) in any case, is specifically designed or intended for
use in Strategy Competition.



f.
"Confidential Information" means any information related to the activities of
the Company Parties that the Participant may acquire from the Company, other
than information that (i) is already available through publicly available
sources of information (other than as a result of disclosure by the
Participant), (ii) was available to the Participant on a non-confidential basis
prior to its disclosure to the Participant by the Company, or (iii) becomes
available to the Participant on a non-confidential basis from a third party,
provided such third party is not known by the Participant, after reasonable
inquiry, to be bound by this Agreement or another confidentiality agreement with
the Company. Such Confidential Information may include information that pertains
or relates to the business and affairs of any other Company matters.
Confidential Information may be used by the Participant and its Participant
Parties only in connection with Company matters and in connection with the
maintenance of the Participant's interest in the Company.



g.
"Financial Asset" means commodities, currencies, equities, notes, bonds,
securities, evidence of indebtedness and derivatives thereof.



h.
"Governmental Authority" means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.



i.
"Jaguar Trading" means trading through the use of electronically automated means
to analyze and act upon Economic Numerical Data (i.e., economic data released by
government agencies, quasi-governmental agencies, or industry groups commonly
tracked by investors (e.g., ADP or Gallup employment data, the Michigan Consumer
Sentiment Index and National Association of Realtors home-sale data)) with the
intent to enter a position within two seconds after the public (or equivalent)
release of such economic numerical data, including by using models and
algorithms to predict the effect on prices of such economic numerical data.
Economic Numerical



4

--------------------------------------------------------------------------------





Data does not include financial instrument price and volume data. Jaguar Trading
does not include trading in which each instruction to acquire or dispose of a
specified quantity of a single instrument is individually manually generated and
submitted for execution by a natural person (and not by any algorithmic means),
even if such Order is executed within two seconds after the release of such
economic numerical data (for example, and without limitation, the execution of a
previously placed Stop Order triggered after the release of economic numerical
data).


j.
"Order" means an instruction to acquire or dispose of a specified quantity or
amount of a Financial Asset.



k.
Relevant Date" means, (i) for as long as the Termination Date has not occurred,
the date that the Participant engages in any activity that is prohibited by
Section 2 of this Exhibit A and (ii) if the Termination Date has occurred such
Termination Date.



I. "Restrictive Covenant Period" means, any time until the eighteen month
anniversary of the Termination Date.


m.
"Simultaneous" means, with respect to more than one event, the occurrence of
such events occurring within 500 milliseconds of each other.



n.
"Strategy Competition" means, (i) trading activities that utilize trading
strategies that constitute Algorithmic Liquidity Trading or Jaguar Trading or
(ii) any other strategy in which the Company Parties engage in a material way or
have concrete plans to engage in a material way as of the Relevant Date, in each
case as reasonably determined by the Company.



o.
"Termination Date" means, the date the Participant ceases to be employed by the
Company, Virtu Financial LLC or any of their respective controlled Affiliates.





5

--------------------------------------------------------------------------------





Schedule 1 of Exhibit A Restricted Investments


All Options
Jump Trading
Allston Trading
KCG Holdings
AQR
Millenium
Athena Capital
Nyenburgh
Automat
Optiver
Automated Trading Desk
Peak 6
Blue Fire Capital
Point72 (f/k/a SAC Capital)
Breakwater Capital
Quantlab
Buttonwood
Renaissance
Chicago Trading Company
RGM Advisors
Chopper Trading
Ronin Capital
Citadel
RSJ Algorithm Trading
CTC
SIG Susquehanna
DE Shaw
Simplex Spot Trading
DRW Trading Group
Sun Trading
Final
Teza Trading
Flow Traders
Tibra
Gelber
Tower Research Capital
Hard 8 Future
Tradebot
Headlands Capital
Tradeworx
Hudson River Trading
Trading Machine
IBKR
TransMarket Group
IMC Asset Management
Two Sigma
Infinium Group
Wolverine
Interactive Brokers (Timber Hill)
Xambala
International Algorithmic
Zomojo
Jane Street
 





6